DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/1/2022 has been entered.
Response to Amendment
The amendments filed on 11/2/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub No. 2019/0233412) 
	Regarding Claim 1-4, 8-12, 14-16, and 18-20, Cheng et al. teaches an organic electroluminescence device [Fig. 1, 0041], comprising: 
	a first electrode [2, Fig. 1, 0041];
	a hole transport region [3 and 4, Fig. 1, 0041] on the first electrode [2, Fig. 1, 0041]; an emission layer [5, Fig. 1, 0041] on the hole transport region [3 and 4, Fig. 1, 0041]; an electron transport region [6, Fig. 1, 0041] on the emission layer [5, Fig. 1, 0041]; and a second electrode [7, Fig. 1, 0041] on the electron transport region [6, Fig. 1, 0041], the electrodes can be made of ITO [0379-0381]
	wherein the emission layer comprises a nitrogen-containing compound comprising a triazine moiety and a carbazole moiety [0382]:
In the following compound, condition 4 is met, where the triazine moiety is substituted with a phenyl group that is substituted with a carbazole group, the triazine and carbazole are in a meta configuration.


    PNG
    media_image1.png
    308
    394
    media_image1.png
    Greyscale



Although Cheng et al. does not explicitly teach the claimed compound, Cheng et al. teaches a finite number of compounds; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized compounds in the OLED device of Cheng et al. and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 5, within the combination above, modified Cheng et al. teaches wherein the emission layer comprises a host and a dopant, and the dopant comprises the nitrogen containing compound [0022-0024].
Regarding Claim 6, within the combination above, modified Cheng et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner that based on the teaching of modified Cheng et al., the claimed “wherein the dopant is a thermally activated delayed fluorescent dopant” is inherently met by the teaching of modified Cheng et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 7, within the combination above, modified Cheng et al. teaches wherein the emission layer comprises a host and a dopant, and the host comprises the nitrogen containing compound [0022-0024].
Claims 13, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub No. 2019/0233412)  in view of Park (KR2010/0117947, Machine Translation)
	Regarding Claim 13, 17, and 21, Cheng et al. teaches an organic electroluminescence device [Fig. 1, 0041], comprising: 
	a first electrode [2, Fig. 1, 0041];
	a hole transport region [3 and 4, Fig. 1, 0041] on the first electrode [2, Fig. 1, 0041]; an emission layer [5, Fig. 1, 0041] on the hole transport region [3 and 4, Fig. 1, 0041]; an electron transport region [6, Fig. 1, 0041] on the emission layer [5, Fig. 1, 0041]; and a second electrode [7, Fig. 1, 0041] on the electron transport region [6, Fig. 1, 0041], the electrodes can be made of ITO [0379-0381]
	wherein the emission layer comprises a nitrogen-containing compound comprising a triazine moiety and a carbazole moiety [0382]:
In the following compound, condition 4 is met, where the triazine moiety is substituted with a phenyl group that is substituted with a carbazole group, the triazine and carbazole are in a meta configuration. A in formula II is a triazine, D and D’ are carbazole shown in para. 15, where X1 and X2 can be an Ar group such as phenyl [0012-0017]


    PNG
    media_image2.png
    150
    319
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    154
    198
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    164
    243
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    133
    338
    media_image5.png
    Greyscale



Although Cheng et al. does not explicitly teach the claimed compound, Cheng et al. teaches a finite number of functional groups for Formula II; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired functional groups as it is merely the selection of a finite amount of recognized functional groups for Formula II in the OLED device of Cheng et al. and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Lee et al. is silent on the compound of the claim.
Park et al. teaches a carbazole compound for OLED devices where aromatic rings on the carbazole provides improved luminous efficiency [top of page 5 of 15], where the aromatic ring is positioned in the 2 and 7 position [page 5 of 15, middle of page].
Since Cheng et al. teaches the use of a carbazole with a phenyl in the 3 position for an OLED and is concerned about efficiency [0007], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the phenyl on the carbazole of Cheng et al. with a phenyl in the 2 and/or 7 position on each carbazole, in order to provide improved luminous efficiency [top of page 5 of 15].
Within the combination above, modified Lee et al. teaches at least compound 23.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726